Citation Nr: 1516094	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-18 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a back disorder.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bronchial asthma and chronic obstructive pulmonary disease.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a head injury. 


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from September 1974 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010  rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Chicago, Illinois.  

The issues of entitlement to service connection for a disorder manifested by difficulty walking and for a bilateral foot condition, both claimed as secondary to exposure to herbicides have been raised by the record in a January 2012  statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On a VA Form 9 which was received in July 2013, the Veteran indicated that he desired to attend a hearing to be conducted by a Veterans Law Judge at his local VA office.  The Veteran was scheduled for a travel Board hearing on April 30, 2014.  On April 21, 2014, the Veteran contacted VA and requested that his hearing be rescheduled as he was having transportation problems and the hearing was more than six hours away in travel time.  He wanted the hearing to be rescheduled and, if possible, for the hearing to be held in Marion, Illinois.  The Veteran failed to report for the April 30 hearing.  

A veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. § 3.103(a), (c) (2014).  The Board finds that the Veteran's request to reschedule the hearing was for good cause and the request to reschedule the hearing is granted.  Additionally, in the April 2014 statement, the Veteran requested the rescheduled hearing to be conducted in Marion, Illinois.  The RO should address the Veteran's request for a change in the venue for the hearing.

Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for the requested travel Board hearing, with consideration for his request for the hearing to be conducted in Marion, Illinois.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

